Citation Nr: 1037513	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-27 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.

2.  Whether the Veteran is considered competent for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The Veteran had recognized Guerilla service from December 1943 to 
November 1945, and service in the Philippine Commonwealth Army 
from November 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2007 and January 2010 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

In February 2010, the Veteran withdrew his appeal with respect to 
the matters of service connection for hypertensive cardiovascular 
disease and disability manifested by swollen feet.  Those matters 
are no longer before the Board.

In addition, although the Veteran also appealed the matter of 
entitlement to special monthly compensation at the housebound 
rate, given the disposition of the claim for special monthly 
compensation based on the need for aid and attendance, the Board 
finds that the claim for special monthly compensation benefits at 
the housebound rate is moot.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is so helpless as to be in need of the regular 
aid and attendance of another person.  

2.  The Veteran has the mental capacity to contract and to manage 
his affairs.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly compensation 
based on the need for the regular aid and attendance of another  
person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38  
C.F.R. §§ 3.350,  3.352(a) (2009).  

2.  The Veteran is competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.353(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), VA has  
certain duties to notify and assist the Veteran in his appeal.  
Because the Board is granting the Veteran's claim for special 
monthly compensation in this decision, further discussion 
explaining how VA complied with the VCAA is unnecessary with 
respect to this claim.

As to the competency matter, the record reflects that the Veteran 
was provided with 38 U.S.C.A. § 5103(a)-compliant notice in 
October 2008.  Moreover, the Veteran has demonstrated through his 
statements that he is well aware of the information and evidence 
necessary to substantiate his claim.  

As to any duty to assist the Veteran, all records identified by 
the Veteran or otherwise indicated by the record have been 
obtained or submitted by the Veteran.  The record also reflects 
that he was examined to determine competency in January 2007.  
The examination provided relevant and comprehensive findings, and 
is adequate.  The Veteran does not contend otherwise.

In summary, the facts relevant to this appeal have been developed 
properly and there is no further action necessary to comply with 
the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. 
§ 3.159.  Therefore, the Veteran will not be prejudiced as a 
result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Special monthly compensation

The Veteran contends that his service-connected disorders render 
him so helpless as to be in need of the regular aid and 
attendance of another person.

His service-connected disorders are as follows:  residuals of 
gunshot wound to the left arm and shoulder, evaluated as 30 
percent disabling; residuals of gunshot wound with fracture of 
the left humerus, evaluated as 30 percent disabling; and 
residuals of gunshot wound to the left forearm, evaluated as 30 
percent disabling.  The Veteran is in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disabilities.

The pertinent evidence includes the reports of January 2007 VA 
examinations of the Veteran, and June 2007 and November 2008 
statements by R. Estandian, M.D.

The January 2007 VA orthopedic examination report documents 
complaints of intermittent pain in the non-dominant left shoulder 
and elbow.  He reported a history of dislocation or subluxation 
episodes with movement of the left shoulder.  Physical 
examination showed that when pain was factored in, the Veteran 
was able to flex and abduct the shoulder to only 10 degrees; the 
examiner could not test rotation in the shoulder because of the 
limited abduction.  The Veteran was able to extend, flex, 
supinate and pronate the elbow to only 20 degrees when pain was 
considered.  The humerus was apparently deformed.  The examiner 
noted that the disorders had severe effects on the Veteran's 
activities of daily living.  The examiner concluded that the left 
upper extremity disorders, taken alone, would prevent activities 
of daily living, but not if right upper extremity function was 
considered; if function in both extremities were considered, 
there would be moderate to severe restriction in the activities 
of daily living.

The January 2007 Aid and Attendance examination report noted that 
the Veteran was not permanently bedridden, but nevertheless could 
not travel beyond his domicile.  He denied doing chores at home.  
The examiner noted that problems affecting the Veteran's ability 
to protect himself from daily hazards and dangers included weekly 
dizziness and memory loss; the examiner noted that for examples 
of other such problems, the orthopedic examination report should 
be consulted.  Physical examination showed severe impairment in 
left upper extremity strength and coordination, as well as other 
orthopedic problems.  The examiner concluded that the Veteran had 
marked difficulty in dressing and undressing, and in the ability 
to bathe and groom. 

In June 2007 and November 2008 statements, Dr. Estandian 
indicated that the Veteran had fracture deformity of the left 
elbow.  He concluded that the Veteran required 24 hour 
caregiver/nursing care to assist him in activities of daily 
living.

An award of special monthly compensation is warranted where a 
Veteran, as the result of service-connected  disability, is in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2009).  

Determination as to the need for aid and attendance must be based 
on actual requirements of personal assistance from others.  In  
making such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to  
keep himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliance 
which by reasons of the particular disability cannot be done 
without aid; inability of the claimant to feed himself through 
the loss of coordination of the upper extremities or through 
extreme weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, that requires care and assistance 
on a regular basis to protect claimant from the hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2009).

"Bedridden" will be a proper basis for the determination and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all the disabling conditions enumerated above be  
found to exist before a favorable rating  may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition as 
a whole.  It is only necessary that the evidence establishes that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.

As already noted, the Veteran's service-connected disorders 
include the residuals of gunshot wounds to the left arm, 
shoulder, humerus, and forearm.

After carefully reviewing the evidence, the Board finds that the 
Veteran's service-connected disabilities have rendered him 
helpless in the performance of his activities of daily living.  
The January 2007 examination reports show that his left upper 
extremity function is minimal, and the examiners noted that even 
with the use of the right arm, he was unable to perform 
activities of daily living except with moderate to severe 
difficulty.  Dr. Estandian noted that the disorders affecting the 
Veteran's independence included the left humerus disorder, and 
concluded that the Veteran did require the regular aid and 
attendance of another person.  Although the Veteran's non 
service-connected disorders have a significant impact on his need 
for such assistance, the January 2007 examination reports and Dr. 
Estandian's statements make it clear that the Veteran's gunshot 
wound residuals are also responsible to a large extent for his 
need for aid and attendance.  

It remains unclear to the precise extent the service-connected 
gunshot wound residuals are responsible for the need for aid and 
attendance.  The left upper extremity clearly is almost 
nonfunctional.  Both the VA examiners and Dr. Estandian have 
indicated that the service-connected disorders are at least 
partially responsible for the need for aid and attendance.  The 
record does not contain a medical opinion distinguishing the 
effects of the nonservice connected disorders from those of the 
service-connected disorders on the determination of the need for 
aid and attendance.  The Board is satisfied that the service-
connected disorders are responsible independently for the need 
for aid and attendance in the Veteran's case.  See generally, 
Mittleider v. West, 11 Vet. App 181 (1998) (holding that when it 
is not  possible to separate the effects of the service-connected  
condition from a nonservice-connected condition, 38 C.F.R. §  
3.102, clearly dictates that such signs and symptoms be 
attributed to service-connected condition).  Although the Veteran 
clearly has nonservice-connected disorders which impact severely 
on his activities of daily living, the Board finds that his 
service-connected gunshot wound residuals affecting the left 
upper extremity, alone, render him so helpless as to be in need 
of the regular aid and attendance of another person.  Given the 
evidence suggesting that the Veteran needs help in protecting 
himself from the hazards or dangers incident to his daily 
environment, and the medical opinions indicating the need for the 
aid and attendance of another person, the Board finds, resolving 
reasonable doubt in favor of the Veteran, that his service-
connected disorders render him so helpless as to be in need of 
regular aid and attendance.  Further, the record reflects that he 
is actually receiving aid and assistance from his son.  
Accordingly, the Board finds that the Veteran is entitled to 
special monthly compensation based on the need for regular aid 
and attendance of another person.    

Competency

The Veteran contends that he is incompetent for VA purposes and a 
legal guardian should be appointed to handle his finances.  
Specifically, he requests his son be appointed because he finds 
it difficult to go to the bank to cash his VA checks.  He does 
not allege mental incapacity.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation.  38 U.S.C.A. § 3.353(a).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract or 
to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

Unless the medical evidence is clear, convincing and leaves no 
doubt as to the person's incompetency, the rating agency will not 
make a determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations as to 
incompetency should be based upon all evidence of record, and 
there should be a consistent relationship between the percentage 
of disability, facts relating to commitment or hospitalization, 
and the holding of incompetency. 

The Veteran attended a VA psychiatric examination in January 
2007.  Mental status examination was negative for any identified 
abnormalities, except for mildly impaired memory.  The examiner 
concluded that the Veteran was mentally competent, and was 
capable of managing his financial affairs.  The examiner noted 
that cognition remained intact, although the diagnosis was of 
age-related cognitive decline.  The January 2007 Aid and 
Attendance examination also recorded symptoms of memory loss and 
a diagnosis of senility.

The Veteran contends VA should declare him incompetent because of 
physical incapacity.  He equates the need for aid and attendance 
with incompetency.  For a finding of incompetency, however, there 
must be a lack of mental capacity to contract or to manage his 
affairs.  The record shows that the Veteran does have a measure 
of senility manifested by memory impairment but examinations show 
that the memory impairment in mild.  No other mental 
abnormalities were noted on examination.  The January 2007 VA 
examiner specifically noted that the Veteran's cognition was 
intact and, in fact, the Veteran was competent to handle his 
financial affairs.  Given that the Veteran clearly does not lack 
the mental capacity to contract or manage his affairs, and 
particularly in light of the presumption in favor of competency, 
the Board finds that the evidence does not suggest that the 
Veteran is incompetent for VA purposes.
 

ORDER

Entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person is granted, 
subject to subject to the laws and regulations governing the 
payment of monetary benefits. 

Entitlement to a finding of incompetency for VA purposes is 
denied.



___________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


